Betty Jo Leonard                             '     From the 320th District Court
 Appellant                                          Of Potter County
v. No. 07-07-00249-CR                        '     July 6, 2007
The State of Texas                           '     Opinion by Justice Pirtle
 Appellee

                                    JUDGMENT


      Pursuant to the opinion of the Court dated July 6, 2007, it is ordered, adjudged

and decreed that this appeal is dismissed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those which

may have been paid are adjudged.

      It is further ordered, adjudged and decreed that inasmuch as the appeal is

dismissed at appellant’s request, no motion for rehearing will be entertained, and our

mandate will issue forthwith.

      It is further ordered that this decision be certified below for observance.

                                          oOo